DETAILED ACTION
	This action is in response to the amendment filed March 8, 2021.  
The specification and claims 1, 3, 4, 6, 7, 9 and 10 have been amended and claim 2 has been cancelled.  Claims 1 and 3-10 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The description in the third paragraph on page 7 of the movable fluted disc of the first-gear clutch 13 being “rotatably installed” on the output shaft 12 and the movable fluted disc of the second-gear clutch 9 being “rotatably installed” on the intermediate shaft 8 in Fig. 1 is somewhat confusing, since the phrase “rotatably installed” is also used in the fourth full paragraph on page 5 to describe the mounting of the third gear 10 and the fifth gear 14 on these shafts.  However, in the case of the gears “rotatably installed” means rotatable relative to the shaft, whereas in the case of the movable fluted discs it apparently means fixed to rotate with the shaft, as by the spline described in the fourth paragraph on page 7. It is suggested that the third paragraph on page 7 should be amended to describe the fluted discs of as being rotatably fixed but axially .   
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: 
In line 4 “teh” should be --the--; and in lines 5-6 and in line 7, the phrase “and have different installing modes” (both occurrences) is redundant and should be deleted inasmuch as the claim as amended now specifies which gears are “rotatably installed” and which are “fixedly installed” on their respective shafts. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, lines 13-15 recites a first-gear clutch “rotatably installed on the intermediate shaft” and a second-gear clutch “rotatably installed on the output shaft”. It is unclear what applicant means here by “rotatably installed”. As described for example in the third and fourth paragraphs on page 7 each of the clutches (9, 13) has two parts, i.e. a movable fluted disc and a fixed fluted disc. The movable disc is splined to a shaft and the fixed disc is fixed to a gear (e.g. 10 or 14) which is also claimed as being “rotatably installed” on the shaft. Thus, the phrase “rotatably installed” is used to define the mounting of a gear for rotation relative to a shaft via a bearing, and also to define the mounting of a clutch (more accurately, the axially movable disc of the clutch) for rotation with the shaft. The same applies to the recitations of the clutches in lines 17-19 and lines 21-23 of claim 4 and the clutches in claims 6, 7 and 10.  
 Claim 4 is also unclear due to the recitation of multiple alternatives. It cannot be determined whether the three different arrangements set forth in the third, fourth and fifth paragraphs of the claim are alternatives to just the arrangement set forth in the second paragraph of the claim, or whether they are alternatives to the arrangement set forth in both the first and second paragraphs of the claim. 
Furthermore, it not clear whether the third, fourth, fifth and sixth gears recited in the third, fourth, and fifth paragraphs of claim 4 are the same as the third fourth, fifth and sixth gears recited in paragraph 1 of claim. The first paragraph of the claim recites 
Claim 6, line 2 recites the limitations "the third gear" and "the sixth gear".  There is insufficient antecedent basis for these limitations in the claim.
Claim 6, line 7 recites the limitations "the fourth gear" and "the fifth gear".  There is insufficient antecedent basis for these limitations in the claim.

Claim 7, line 7 recites the limitations "the third gear" and "the sixth gear".  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0331200 A1 (Barendrecht) in view of US 2013/0240318 A1 (Mori et al.). 
Regarding claims 1, Barendrecht discloses a vehicle two-power-source dual driving assembly (1) which, as best seen in Fig. 3, comprises two sets of driving units that are symmetrically arranged, the two sets of driving units connect to a same set of vehicle axle half shafts (31, 32), each of the sets of driving units is provided with a power source (41 and 42) and a multiple-speed transmission (91 and 92), and each of the transmissions connects to one of the vehicle axle half shafts and had a same gear shifting sequence (see paragraph [0071], lines 3-6). Each transmission is provided therein with an input shaft integral with the motor shafts, i.e. the output shaft the motors 41, 42 can be considered to be the input shafts of the transmission; an intermediate shaft (51 and 52); and an output shaft (101 and 102) that are parallel. The input shaft, the intermediate shaft and the output shaft are provided thereon with multistage gears (epicyclic gears 15 and 16, endless transmissions 191, 192, gear trains 13, 14) with different transmission ratios (see e.g. paragraph [0051]), the power source connects to the input shaft, and the output shaft connects to a left half shaft or a right half shaft of the vehicle axle half shaft. Barendrecht describes the operation of the transmissions by axially moving clutch mechanisms 71, 72 by means of forks 81, 82, but does not explicitly disclose that the transmissions are automatic.
Mori et al. discloses an automated transmission (13) including a dog clutch having toothed clutch rings (23, 24) which can be automatically engaged and . 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0331200 A1 (Barendrecht) and US 2013/0240318 A1 (Mori et al.) as applied to claim 1 above, and further in view and US 8,738,207 B2 (Holmes et al.).
Regarding claim 3, Barendrecht does not disclose the input shaft is provided thereon with a first gear, and the intermediate shaft is provided thereon with a second gear, wherein the first gear and the second gear are in engaged transmission, or the first gear and the second gear are provided with an idle gear therebetween, and the first gear, the idle gear and the second gear engage to form a triple gear. Instead, the input shafts (output shafts of motors 41, 42) in Barendrecht are connected to the intermediate shafts (51, 52) by means of the epicyclic gearing (15, 16) and the endless transmissions (191, 192), e.g. a belt or chain, connecting pulleys or sprockets on the input shaft and the intermediate shaft (see paragraphs [0043]-[0045]). The person of ordinary skill in the art would recognize that the epicyclic gear is provided for speed reduction between the motor shaft and the input sprocket or pulley of the endless transmission and that when 
Holmes discloses a vehicle having an electrical drive module 24 wherein axle half-shafts 12 can be driven by a motor-generator 80 via gears 52, 54 which are in engaged transmission, i.e., constant meshing engagement. However, Holmes teaches that the meshing gears can be replaced by a chain engaged with rotating sprockets.  See column 6, lines 10-17.  Thus, Holmes et al. provides evidence that the alternative use of either constantly meshing gears or a chain engaged with rotating sprockets was known before the effective filing date of the claimed invention.  
It would have been obvious to a person having ordinary skill in the art to eliminate of the epicyclic gearing of Barendrecht in order to reduce the cost, size and complexity of the device, and to replace the endless transmissions 191, 192 of Barendrecht with constantly meshing gears in view of the suggestion of Holmes et al. that either arrangement is suitable for transmitting torque from the motors 41, 42 to the shafts 51, 52. 
Regarding claim 9, the motors 41, 42 in Barendrecht are electric motors (see paragraph [0041], lines 7-10). Barendrecht does not specify whether the half-shafts 31, 32 drive the front wheels or the rear wheels of the vehicle. Holmes provides evidence that it was known before the effective filing date of the claimed invention to employ electric motors 60, 80 to drive front half shafts 12 and rear half shafts 16 of a vehicle. The person of ordinary skill would understand that the motors in the device of Barendrecht modified in view of Mori et al. can be used to drive either the front wheels . 
 
Claims 4 and 8 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0331200 A1 (Barendrecht), US 2013/0240318 A1 (Mori et al.) and US 8,738,207 B2 (Holmes et al.) as applied to claim 3 above, and further in view of US 1,257,830 A (Evensen).
Regarding claim 4, Barendrecht discloses one embodiment (Fig. 3) similar to the alternative set forth in the fourth paragraph of the claim, wherein a third gear and a sixth gear are fixed on the intermediate shaft (51 or 52), and a fourth gear and a fifth gear are rotatably installed on the output shaft (101 or 102), a first-gear clutch is rotatably installed on the output shaft, and a mating fixed fluted disc is fixed on the fifth gear; a second-gear clutch is rotatably installed on the output shaft, and a mating fixed fluted disc is fixed on the fourth gear wherein the third gear and the fourth gear (forming one of the gear trains 13 or 14) are in engaged transmission, and have different installing modes on the shafts, and wherein the fifth gear and the sixth gear (forming the other one of the gear trains 13 or 14) are in engaged transmission, and have different installing modes on the shafts; and a clutch (71 or 72) is provided between the output shaft and the gears that are rotatably installed on the output shaft. See paragraph [0052].  Barendrecht discloses another embodiment (Fig. 4) wherein the clutch (71 or 72) is instead provided between the intermediate shaft (51 or 52) and the gears that are rotatably installed on the intermediate shaft. See paragraphs [0053] and [0063].  While Barendrecht refers to alternative embodiments in paragraphs [0069]-[0070], there does 
Evensen discloses a similar two-speed driving mechanism having a first shaft 10 provided thereon with a rotatably installed third gear 13 and a fixed sixth gear 19, and a second shaft 21 provided thereon with a fixed fourth gear 29 and a rotatably installed fifth gear 20, wherein the third gear and the fourth gear are in engaged transmission, and have different installing modes on the shafts, and wherein the fifth gear and the sixth gear are in engaged transmission, and have different installing modes on the shafts; and a clutch 14 is provided between the shaft 10 and the gear 13 that is rotatably installed thereon, and a clutch 24 is provided between the shaft 21 and the gear 20 that is rotatably installed thereon. Thus Evensen provides evidence that it was known before the effective filing date of the claimed invention that in a two-speed transmission having two shafts, two fixed gears, two rotatable gears and two clutches for coupling the rotatable gears to a respective shaft, the two rotatable gears and the two clutches need not be disposed on the same shaft.  It would have been obvious to a person having ordinary skill in the art to arrange the gears and clutches in the device of Barendrecht modified in view of Mori et al. and Holmes et al. in the manner shown in Evensen since such an arrangement is one of a finite number of possibilities for arranging the parts to permit the same two-speed gear reduction capability and since the modification does not result in any unpredictable result. 
. 
 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0331200 A1 (Barendrecht), US 2013/0240318 A1 (Mori et al.), US 8,738,207 B2 (Holmes et al.) and US 1,257,830 A (Evensen) as applied to claim 4 above, and further in view of and US 4,431,073 A (Nagao et al.).
Barendrecht discloses that certain ones of the gears are rotatably installed on respective ones of the shafts (see e.g. paragraphs [0052], [0053] and [0063]) but does not explicitly disclose the use of needle bearings for rotatably installing the rotatably mounted gears on the respective shafts, and neither do Mori et al., Holmes et al. or Evensen. However, Nagano teaches providing a needle bearing (92 or 106) for the purpose of rotatably mounting a gear (88 or 90) on a shaft (70) of a two-speed transmission.  It would have been obvious to a person having ordinary skill in the art before the effective date of the invention to rotatably install the rotatable gears of Barendrecht on the respective shaft via a needle bearing as suggested by Nagano, since it would be understood that the bearing reduces wear between the gear and shaft which would occur if the gear was rotatably mounted directly on the shaft without any bearing therebetween.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0331200 A1 (Barendrecht), US 2013/0240318 A1 (Mori et al.), US 8,738,207 B2  as applied to claim 4 above, and further in view of and US 2,220,463 A (Sinclair). 
Claim 10 apparently requires the clutches to be either: contrate tooth clutches driven by any one of five different types of specified actuating means (electromagnetic, hydraulic, etc.); or, alternatively, wet clutches. 
A “contrate tooth clutch” having fixed and movable “fluted discs” is interpreted to mean that the fixed and movable members have teeth extending axially from the surfaces of the members that face one another. This type of jaw clutch structure was well known before the effective filing date of the claimed invention, as shown in Figs. 1 and 4 of Sinclair where a movable clutch member 16 has axially extending teeth 18 that can be brought into engagement with axially extending teeth 14 on a gear 13 which is rotatably installed on a shaft 15 in order to selectively connect the gear to the shaft. It would have been obvious to a person having ordinary skill in the art to employ contrate tooth clutches of the type shown in Sinclair as the means for selectively connecting the rotatable gears to their respective shafts in the device of Barendrecht as modified in view of Mori et al. and Holmes et al. since this type of toothed clutch was known to provide a robust and reliable means for selectively providing a positive coupling between a gear and a shaft. Further, the provision of clutches of this type would not lead to any unexpected result. 
Regarding the “driving type” when the clutches are contrate tooth clutches, note that the movable members of the toothed clutches in Barendrecht, Mori et al. and Sinclair are all driven by a shift fork.  Also note that the fork in Mori et al. is driven by a device 27 which can be electromagnetic or hydraulic.  See paragraphs [0058]-[0059]. It . 

Claim 10 is further rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0331200 A1 (Barendrecht), US 2013/0240318 A1 (Mori et al.), US 8,738,207 B2 (Holmes et al.) and US 1,257,830 A (Evensen) as applied to claim 4 above, and further in view of and US 5,417,125 A (Janiszewski). 
To the extent that claim 10 does not require a contrate toothed clutch and the clutches are instead wet clutches, note that Janiszewski discloses the use of wet clutches 10 and 11 for locking gears 8 and 9 to the shafts 6 and 7, respectively, in an automatic transmission.  See e.g. Fig. 2, column 1, lines 8-18, and column 2, lines 10-20. It would have been obvious to a person having ordinary skill in the art to employ wet clutches of the type shown in Sinclair as the means for selectively connecting the rotatable gears to their respective shafts in the device of Barendrecht as modified in view of Mori et al. and Holmes et al. since wet friction clutches were known to provide a smoother engagement and do not require synchronization of the relatively rotatable clutch members prior to engagement as is the case with positively engaging jaw clutches. Further, the provision of clutches of this type would not lead to any unexpected result.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
In the last paragraph on page 10 of the response, Applicant argues that in Barendrecht, the drive shaft of the first motor 41 and the first inlet shaft 51 of the transmission are not integrated, nor are the drive shaft of the second motor 42 and the second inlet shaft 52 of the transmission. This is not persuasive since the shafts of the motors 41, 42 can be interpreted as corresponding to the claimed input shaft.
In the first paragraph on page 11 of the response, Applicant then argues that “Barendrecht does not recite the technical feature of ‘the two sets of driving units have a same gear shifting sequence’, and even gives a suggestion contrary to this technical feature.”  This is not persuasive since, as pointed out in paragraph [0071] of Barendrecht, the clutch control member 81 for controlling the first clutch mechanism 71 is mounted to be constrained to move with the clutch control member 82 for controlling the second clutch mechanism 72.” The common movement of the control members leads to the simultaneous operation of the clutch mechanisms 71, 72 of the drive units, and thus “the same shifting sequence” as claimed. The contrary suggestion Applicant refers to is describing an alternative embodiment.
In the second paragraph on page 11 of the response, Applicant lastly argues that "Barendrecht … does not explicitly disclose that the transmissions are automatic." The examiner does not dispute this, and notes the rejection is based on the combination of Barendrecht in view of US 2013/0240318 A1 (Mori et al.) which teaches the automated movement of a clutch shift fork of the type shown in Barendrecht. As pointed out above, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655